

116 HR 5769 IH: Statement of Harm to the American Majority Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5769IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Byrne (for himself, Mr. Gooden, Mr. LaMalfa, Mr. Posey, Mr. Baird, Mr. Gibbs, Mr. Weber of Texas, Mr. Cline, Mr. Joyce of Pennsylvania, Mr. Hice of Georgia, Mr. Bishop of North Carolina, Mr. Budd, Mr. Allen, Mr. Davidson of Ohio, Mr. Meuser, Mr. Norman, Mr. Dunn, Mr. Riggleman, Mr. Banks, Mr. Walker, Mr. Williams, Mr. Spano, Mr. Marshall, Mr. Abraham, Mr. Gosar, Mr. Guthrie, Mr. Arrington, Mr. Johnson of Louisiana, Mr. Sensenbrenner, Mr. Meadows, Mr. David P. Roe of Tennessee, and Mr. Brooks of Alabama) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Comptroller General of the United States to conduct an audit relating to the
			 impeachment inquiry and trial of Donald J. Trump, President of the United
			 States.
	
 1.Short titleThis Act may be cited as the Statement of Harm to the American Majority Act or the SHAM Act. 2.GAO Audit of the Impeachment Inquiry and Trial of Donald j. Trump, President of the United States (a)AuditThe Comptroller General of the United States shall conduct an audit of the use of funds and loss of productivity relating to the impeachment inquiry and trial of Donald J. Trump, President of the United States.
 (b)Elements of auditIn carrying out the audit required under subsection (a), the Comptroller General shall— (1)examine the costs, time spent, expenses (including time individual employees spent on impeachment related matters represented as a percentage of their salary), and loss of productivity of the House Committee on the Judiciary, the House Permanent Select Committee on Intelligence, the House Committee on Financial Services, the House Committee on Foreign Affairs, the House Committee on Judiciary, the House Committee on Oversight and Reform, the House Committee on Ways and Means, and any other committees of the House of Representatives and the Senate involved in the impeachment inquiry or trial;
 (2)examine the costs, time spent, expenses (including time individual employees spent on impeachment related matters represented as a percentage of their salary), and loss of productivity of the Office of the Speaker of the House, the Office of the House Majority Leader, the Office of the House Minority Leader, the Office of the House Majority Whip, the Office of the House Minority Whip, the Office of the Senate Majority Leader, the Office of the Senate Minority Leader, and any other House or Senate leadership offices or support offices involved in the inquiry or trial;
 (3)examine the costs, time spent, and expenses (including time individual employees spent on impeachment related matters represented as a percentage of their salary) for floor operations relating to the impeachment inquiry and trial for the House of Representatives and Senate;
 (4)examine the costs, time spent, and expenses (including time individual employees spent on impeachment related matters represented as a percentage of their salary) of Senators and members of the House and their personal office staff relating to the impeachment inquiry and trial; and
 (5)examine the costs, time spent, expenses (including time individual employees spent on impeachment related matters represented as a percentage of their salary), and loss of productivity of utilized staff of Federal agencies complying with requests of the investigation and conduct of the trial, including the Office of the White House Counsel.
 (c)ReportThe Comptroller General shall issue a report to the Congress containing all findings and determinations made in carrying out the audit required under subsection (a), including an estimation of the total cost of the impeachment inquiry and trial no later than 180 days after enactment of this Act.
			